Case 1:21-cv-00299-PLM-RSK ECF No.1, PagelD.1 Filed 03/04/21 Page 1 of 17 I)
MIED ProSe 14 (Rey 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

SHAME MATTKew hucas

Case: 1:21-cv-10584
Judge: Ludington, Thomas L.

: ss . . . MJ: Altman, Kimberly G.
(Write the full name of each plaintiff who is filing this Filed: 03-04-2021 A 10.54 AM
complaint. If the names of all the plaintiffs cannot fit in PRIS SHANE LUCAS V STATE OF MICHIGAN ET AL (SS

the space above, please write “see attached” in the space — ~
and attach an additional page with the full list of names.) Jury Trial: [Ll] Yes OJ) No

v. (check one)

STATE oF MErCHDL EAM
[Ath budicol arecuit
MUS Regon county

me EREDERE ch Ds Sotinson SR, P3623

eotlaal Keadlin Roberson (P) 1% 72

Muskegon Couaty Feu |

 

(Write the full name of each defendant who is being sued. If
the names of all the defendants cannot fit in the space above,
please write “see attached” in the space and attach an

additional page with the full list of names. Do not include
addresses here.)

 

 

Complaint for Violation of Civil Rights
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access
to electronic court files. Under this rule, papers filed with the court should no¢ contain: an individual’s full
social security number or full birth date; the full name of a person known to be a minor; or a complete financial
account number. A filing may include only: the last four digits of a social security number; the year of an
individual’s birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements,
or any other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to
proceed in forma pauperis.

 

 

 
Case 1:21-cv-00299-PLM-RSK ECF No.1, PagelD.2 Filed 03/04/21 Page 2 of 17

MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name SHANE MATT hew Lucas

All other names by which you have been known:

 

 

 

 

ID Number SIG IbT
Current Institution R & C f
Address charels E gel ec Rec € ot: on ang byrdauce Cot 107

 

3385 Cooper Sti
Sackson, ms, 4@1o0l

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.
Make sure that the defendant(s) listed below are identical to those contained in the
above caption. For an individual defendant, include the person’s job or title (if known)
and check whether you are bringing this complaint against them in their individual
capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

Name ANNETTE Ro Se SMEDLEY
Job or Title ‘Sudae. Bac KO. 6 3 4 8 7
(if known) g
Shield Number
Employer STATE of me curGaw [44h Sorcral crt
Address Mvskeson cov ty 64+ floor Hall of Sustice
490 FeRRace St RECT tuple } AT Y49447
L] Individual capacity (W Official capacity
Case 1:21-cv-00299-PLM-RSK ECF No.1, PagelD.3 Filed 03/04/21 Page 3 of 17
MIED ProSe 14 (Rey 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Defendant No. 2

 

 

 

 

 

 

Name Fre DeERT CK DP, Jol som JR. 736233
Job or Title Lead PuPlic De Pea der '
(if known)
Shield Number —
Employer Py gic de lenders off iC.
Address 15 E- APPle Ave

Muskeagn , ML, 494942

0 ft

(J Individual capacity Ww Official capacity

Defendant No. 3

 

 

 

 

 

 

Name Kendca Robinson (P) BIAPA
Job or Title Public De Peader
(if known)
Shield Number
Employer MuSlte 40a Covet Aulre le beutlers a(t ice
Address ike A vp fe Ave
moskegea, ML, 4997¢
CL] Individual capacity , 4 Official capacity

Defendant No. 4

 

 

 

 

 

 

Name Sot. M yiers

Job or Title y Surgent - C/o

(if known) 7

Shield Number

Employer Cfo Mus Ke jouw Covaty Jai |

Address 990 TerRRAce STREET
musKegoa , ME, 194140

CL] Individual capacity LI Official capacity
Case 1:21-cv-00299-PLM-RSK ECF No.1, PagelD.4 Filed 03/04/21 Page 4 of 17

MIED ProSe 14 (Rey 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

II. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights,
privileges, or immunities secured by the Constitution and [federal laws].” Under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue
federal officials for the violation of certain constitutional rights.

A. Are you bringing suit against (check all that apply):

O Federal officials (a Bivens claim)
State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983. Ifyou
are suing under section 1983, what federal constitutional or statutory right(s) do you
claim is/are being violated by state or local officials?

ee
® calaboratiu a tlerhey

3) ui law ful in pris animes F
oe
oo eee wou teen mA hor tat way

‘9 Dhting me .
Vv

! j as rg tional par alemec

Durn eee

er

 

oo

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional
rights. If you are suing under Bivens, what constitutional right(s) do you claim is/are
being violated by federal officials?
Case 1:21-cv-00299-PLM-RSK ECF No.1, PagelD.5 Filed 03/04/21 Page 5 of 17

MIED ProSe 14 (Rey 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

D. Section 1983 allows defendants to be found liable only when they have acted “under
color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or
the District of Columbia.” 42 U.S.C. § 1983. If you are suing under section 1983,
explain how each defendant acted under color of state or local law. If you are suing
under Bivens, explain how each defendant acted under color of federal law. i Attach /
additional pages if needed. Eke DERTCK D: my tfo |

      
   
   
  
   

 

 

Keudl /o Ro prsor / Se Hg ih sh Wey’ We gon Sas
Su ) GE smo dley fal with ; . ¢ 055+
for Collebere Leen LD gett him Kuen . pi4 i
Too. my Fravion fovbation OTF mony lerters ive fer Co GC on
d : y ie lation t asd Ha f Cone and prosucv tr and Khe beast Set vs ° ;
per on FB mpvath alter Palting ann The Ball iF paasea purnys away

fac Hel p Cave te 3PM
LD Kaew Sau nhing brow BAM

‘ele
5 ach?
Dut ne pa tions D lwes wlony gut evltet with le
ask boc and be of Ab fr Sponse "ee -
G
foo me p< peatedly fosm hie He fo ace of
Tf you see court wial T 5 crvilor | pg + ae
Et you $ LD) SUPP you. jeans

ve ( ef L gat heaf OK Hyg dh ad fovea di ; cpu
, cw" Nof ges EY pak For al\ dut Loc Smed 'y

fof | one being MY Deis Violalio
wr i e, Peng TS TH was
yi” y/ow State probation, ~

{ as aS bo [0 dat Uiplotion, E
dit 56k yoo AtRS Deering A

 

 

Pandemic aad she took me FO | 2 com, VeWv2e20| for oELict. — | cause Hele was Ae
Ye : { r was pot Eneoush for Motion be w thdlray Gere ly bake v§>
(% Trial anh - ¢ covic- If, | Attorney, The T M\ Full.

fecieving *” “0 "| Probation officer Farry Thee ae

Do bo qoiky fo court Foon . UP to defead hel

OA camara he Wes
not Heer ite heme 5,

{ tO bt C
Indicate whether you are a prisoner or othe confined petson as follows (check all that apply):

 

 

EL Prisoner Status

O Pretrial detainee
O Civilly committed detainee
O Immigration detainee

Convicted and sentenced state prisoner
O Convicted and sentenced federal prisoner
O Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally
involved in the alleged wrongful action, along with the dates and locations of all relevant
events. You may wish to include further details such as the names of other persons involved in
the events giving rise to your claims. Do not cite any cases or statutes. If more than one claim
is asserted, number each claim and write a short and plain statement of each claim in a separate
paragraph. Attach additional pages if needed.

5
Case 1:21-cv-00299-PLM-RSK ECF No.1, PagelD.6 Filed 03/04/21 Page 6 of 17
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

# G, If the events giving rise to your claim arose outside an institution, describe where and

when they arose.
» Wotong Lull paaphi ssn

meat , TL weS Gut on Gord for Case AAV
yiolafion for Ca $e Apel zy 2c20 , D wes uf 6ack bat Seif on aa

Give tions L did dakpommid on ways ley 2eey £ Piecth not qulty (a ont

of Sule FMEA 0% may 15,2022, Did pot get naother court late fel

: ) . oe ik the couct Poom

Ragust 4 2020, Poe Yiolatiot, E aid aot even O nd bor,

They Pe f Violations Oa old V, olati tas WA! ta

} ‘ht; Bot off, £ a
Bord wos never reveled, So Atter t. htin | v H, ,
#7/9-003096¢ -FH, Bon ectoBER 12020 50088 '
([ mager volation E rept Oat which iS « Otel? ay vavla Pion She bd

A " StAtedce me = “ after €coil on Decewber 3, zv20, GAO Due te keep ia fe

: | , te av , JO
De oud ie to toil Tq Was put tA Recier us Asan oad < Cowc iL

     
         
  
 

 

 

 

          
   
   
 

‘ AI

on Volatlons Case

 
    

 
     
 

 

og oo. October 22 (tO TE cagsat
B. If the events givifg rise to your claim arose in an institution, describe where and when C#v-¢ Sf.
they arose.

/ covity on 5, 1%, Le 20 dy December 29 2070
On

Sai | a
au gold ho Lgial

Tr mys Ke

Court Vin-Poom Cam ~
andl pny bac Ehousk fe Chewing «
Wwhea T was olcesd oa Le up laces,
ad Eke jail Pt IAs vS fA o& Pa Hy wagon 70
Kc and ther beck to v5 Kegon Covaty Sarl,

C. What date and approximate time did the events giving rise to your claim(s) occur?
ea : ust 14, Love orAi
5, jo, TIL / Oper St 5/15) Lo 2 | Av Gust 4, 2 0to
| , 12 Oc hober I, 2020 3, 00PM
Septe uber (0,200 & + 3729 pov

2020 SPA beSrm
oct ber 18 Le, Ul, 22, 10210 De cember 17, 20 SPI
oO
Case 1:21-cv-00299-PLM-RSK ECF No.1, PagelD.7 Filed 03/04/21 Page 7 of 17

MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

D. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what? Was anyone else involved? Who else saw what happened?)

You can hook Up case # and Se € dates and fi mes
aud watch the 200m Videos ,
You covl th cokdact R6c aud see iL Was co cored we Were

__ ty ned away duc to me having Col a 4 2 _

[dion Lb wes
! f : f r V, ala ,
Dvd ge J HMe Aly rel se to fe lease me ° sees L, a

Lund tat gelly hor, antl Via latek WY wef due bo hes
y ) . > :
4 ury taal / an Ge cavSse¢ she foo k an . 9 be. ck the feel evs As
| Cc : jel ’
Pau demic - git Ceally sich Case L weet to fi

continu lly trod to We / ants pete

 

ee
—_———

    
 

       

6 Ken LO [RoC son, ; g j $ Yo UV can watch
ig Wrong On oly ch et numbers.
clate cut piace 7 VAL 20 CO tees, L/L Se o}
. aye ey : }
. Coo ole Len ol M\
yidea on (cer cone put of 0 whece #8 oe “y
— ¢ C
Probation ° tigk Dor Aes utssal, 7 € L C. bation
Ary @ on ~ Mer - tw th coylt aK ;
, * off [ Laberek A) Poot pei 5S ci bison

, fo She Was ON hve Paper wore
See t hoge Sh rs Violati ors.

 

 

ptticet, A se st chat Fy Lend

where 19 shows 4
acl . ‘ Hiv Son Sk : . . Lye

Feedrich 0 ‘ him o Dozen of Kite aad letters ask 2 ,
[ | se of fhe ve biyly Wanner 1K whch LP Wes 145
taip Ca

Pon $e
Loc my i platien . 020 (> Prk

t avs heger county Sail aad verity aan
Sargent myers , WHS Hu. one to a pprews ” peg ee ,
Knowing L Wd covic, aap We Sat ‘" ta a Wagon te, ed
2PM Ao Bathroom ; Water food, me: Riddle had to pee on O°

that Frans pecking ofscers Fold ys ts do,

 

See i“

Vou Can Contac
Case 1:21-cv-00299-PLM-RSK ECF No.1, PagelD.8 Filed 03/04/21 Page 8 of 17

MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state
what medical treatment, if any, you required and did or did not receive.

My lung's are still hu t Right Prom Cov-14

L hoc Ko jue Ai ca! breed ment at all but ty lena)

from fpuese ihn coun ly.

VI. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any
cases br statutes. If requesting money damages, include the amounts of any actual damages
and/or punitive damages claimed for the acts alleged. Explain the basis for these claims.

7 id wish Loc a peepee Cea es uah oy [cous Dectol 5 fiom the

1 wov oy
{ : . | a i £ é } I | Avot
world oud} The fay for it aud wh t cue krce Men Ke &

unk now Ane ber Paid ana suffer i 5 ,
~ Compa sation for Yu. ip hu Man act of Ket pis US fn Hat Pe /~
agen LiKe that, Fi Fty Lov sand : / , ;

- : Zach far
~ unlaw fol | ptison aden P The Lol moved ql lowed Luc C4 Y

a the
Wa $ re As, A huucreA thousand.

{or a calaGeratiug Attorney / Tm Seek

—_
Case 1:21-cv-00299-PLM-RSK ECF No.1, PagelD.9 Filed 03/04/21 Page 9 of 17

MIED ProSe 14 (Rey 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Vil.

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action
shall be brought with respect to prison conditions under section 1983 of this title, or any other
Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed
if you have not exhausted your administrative remedies.

A.

f Yes
O

Did your claim(s) arise while you were confined in a jail, prison, or other correctional
facility?

A Yes
O No

If yes, name the jail, prison, or other correctional facility where you were confined at

_ the time of the events giving rise to your claim(s).

rv she gon county Sa. |

Does the jail, prison, or other correctional facility where your claim(s) arose have a
grievance procedure?

No
O Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where
your claim(s) arose cover some or all of your claims?

Yes
a No
O Do not know

If yes, which claim(s)?
Case 1:21-cv-00299-PLM-RSK ECF No.1, PagelD.10 Filed 03/04/21 Page 10 of 17

MIED ProSe 14 (Rey 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)
I

D. Did you file a grievance in the jail, prison, or other correctional facility where your
claim(s) arose concerning the facts relating to this complaint?

[1 » Yes
No

If no, did you file a grievance about the events described in this complaint at any other
jail, prison, or other correctional facility?

O. Yes

f ro

E. If you did file a grievance:

l. Where did you file the grievance?
2. What did you claim in your grievance?
3. What was the result, if any?

——

10
Case 1:21-cv-00299-PLM-RSK ECF No.1, PagelD.11 Filed 03/04/21 Page 11 of 17
MIED ProSe 14 (Rey 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

| 4, What steps, if any, did you take to appeal that decision? Is the grievance

process completed? If not, explain why not. (Describe all efforts to appeal to
the highest level of the grievance process.)

F, If you did not file a grievance:
1. If there are any reasons why you did not file a grievance, state them here:
pe cavse it ha ppened duc to court aul Sudse and
thew we was on Bus fe ge #0 pe ‘SOM , r Dow'+ Mivk
a 9 C1 Ven Ce can fosolve Huse (>$ve's,

If you did not file a grievance but you did inform officials of your claim, state
who you informed, when and how, and their response, if any:

ROOWE

G.

_ Please set forth any additional information that is relevant to the exhaustion of your
administrative remedies.

we
al

(Note: You may attach as exhibits to this complaint any documents related to the
exhaustion of your administrative remedies.)

1]
Case 1:21-cv-00299-PLM-RSK ECF No.1, PagelD.12 Filed 03/04/21 Page 12 of 17

MIED ProSe 14 (Rey 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

VIII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court
without paying the filing fee if that prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of serious
physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes
rule”?

oO Yes

x No

If so, state which court dismissed your case, when this occurred, and attach a copy of the order
if possible.

A. Have you filed other lawsuits in state or federal court dealing with the same facts
involved in this action?

O Yes
FT No
B. If your answer to A is yes, describe each lawsuit by answering questions | through 7

below. (If there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

 

 

 

1. Parties to the previous lawsuit
Plaintiff(s) -
Defendant(s) ~

2. Court (if federal court, name the district; if state court, name the county and
State)

3. Docket or index number —___

 

12
 

Case 1:21-cv-00299-PLM-RSK ECF No.1, PagelD.13 Filed 03/04/21 Page 13 of 17

MIED ProSe 14 (Rey 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

 

 

 

4. Name of Judge assigned to your case

5. Approximate date of filing lawsuit _

6. Is the case still pending?
O Yes
O No
If no, give the approximate date of disposition. 7

7. What was the result of the case? (For example: Was the case dismissed? Was
judgment entered in your favor? Was the case appealed?)

C. Have you filed other lawsuits in state or federal court otherwise relating to the

_ conditions of your imprisonment?

O

Yes

A No

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7
below. (If there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

1.

Parties to the previous lawsuit

Plaintiff(s) ~
Defendant(s)

 

 

Court (if federal court, name the district; if state court, name the county and
State)

Docket or index number

 

13
Case 1:21-cv-00299-PLM-RSK ECF No.1, PagelD.14 Filed 03/04/21 Page 14 of 17

MIED ProSe 14 (Rey 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

IX.

 

 

4. Name of Judge assigned to your case
5. Approximate date of filing lawsuit
—
6. Is the case still pending?
O Yes
O No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was
judgment entered in your favor? Was the case appealed?)

~

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-

related papers may be served. I understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 3-2 - BR ,20 Ul.

Signature of Plaintiff Shame Q 00>

Printed Name of Plaintiff SHAWE Lucas
Prison Identification # JS 4 6167

 

 

 

 

 

 

Prison Address CHARLES EGECLER Rece p Fick 6p, dAvee CeAtEC 3859 coomec Oh
Sackson Michigan 44720 |
City State / Zip Code

14
Case 1:21-cv-00299-PLM-RSK ECF No.1, PagelD.15 Filed 03/04/21 Page 15 of 17

MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Additional Information:

L Ow also Fling a» law suit ag acay

Koo se vel t Park Police De pacmen Por

Un es3isary force , Lo ho agvest on Case»
at Same Liwe, ota

hand wits Kg

ible pen kud

Please forgeve MY
{hey ye v5

fhiS ceal
— fer nt le ony we
pu

15
 

0

 

‘tv-00299-PLM-RSK° ECF N

Mt
|

ys : |

a
w
n
©

O

Sate om OB

 
~CV-00299-PLM-R&S#

Case 1

se

 

climate tainsniannt es 08 ttt mesineminti a x.

 

 

 

 

 
